Citation Nr: 0709193	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-25 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with radiculopathy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

Degenerative disc disease of the lumbar spine with 
radiculopathy is manifested by pain, stiffness, limitation of 
motion, and radiculopathy; functional flexion is limited to 
50 degrees by pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with 
radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 
5294, 5295 (before and after September 23, 2002) and 5237, 
5242, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim for increase was 
received in January 2003, after the enactment of the VCAA.  A 
letter dated in March 2003, prior to the initial adjudication 
of the claim, asked the veteran to identify treatment for his 
back disability and noted that if he wished VA to obtain such 
records, he should complete consent forms which were 
furnished.  

A letter dated in April 2005 told the veteran of the evidence 
and information necessary to substantiate his claim.  He was 
asked to identify treatment for his back disability.  The 
evidence of record was listed.  The letter indicated the 
assistance VA would provide in developing evidence in support 
of the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran 
indicated in an April 2006 statement that he had no further 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

In January 2003, the veteran requested an increased rating 
for his low back disability.  He indicated that he had 
constant pain, as well as numbness and burning on the right 
side.  

VA outpatient treatment records show severe degenerative disc 
disease of the lumbar spine.

A VA examination was conducted in March 2003.  The veteran 
reported constant pain in his back, and indicated that he had 
numbness and burning in the buttocks, and burning and 
numbness in the left leg.  He stated that he had to sit to 
put on clothes, pants, shoes, and socks.  He stated that he 
had to kneel to lift and pick up every day items and that he 
had difficulty performing regular household chores.  He 
stated that carrying items of 10 pounds or more caused pain 
in the spine.  He denied that he had lost time from work due 
to the condition.  He reported that he could not drive a car, 
perform household tasks, dress himself, climb stairs, or walk 
without pain.  He indicated that medication helped lessen his 
pain but not the numbness, tingling, or burning.  On physical 
examination, lower extremity sensory function was normal.  
Reflexes at the knees were 1+ bilaterally, and at the ankle 
were zero bilaterally.  Motor strength and power were normal.  
Examination of the lumbar spine revealed radiation of pain 
and muscle spasm.  There was tenderness at the L3-4 midline.  
Straight leg raising was positive on the right at 45 degrees 
and positive on the left at 30 degrees.  Radiculopathy was 
absent.  Range of motion testing revealed 90 degrees of 
flexion, with pain at 85 degrees; 30 degrees of extension, 
with pain at 20 degrees; lateral flexion to 30 degrees 
bilaterally, with pain at 30 degrees on the right and 20 
degrees on the left; and 20 degrees of rotation bilaterally, 
with pain at 20 degrees on the right and 15 degrees on the 
left.  There was no ankylosis.  X-ray studies revealed marked 
degenerative disc changes at L2-3 with associated mild 
spondylolisthesis.  There was extensive vascular 
calcification.  The assessment was degenerative disc disease 
at L2-3 with spondylolisthesis.  The examiner noted that the 
veteran had marked decreased range of motion.  

A VA CAT scan conducted in April 2004 revealed advanced 
degenerative changes and disc herniation at L2-3 with focal 
spinal canal narrowing and neural foraminal encroachment.  
There was a  mild bulge at L4-5.  The provider noted that MRI 
would be helpful.

An April 2004 private MRI of the spine revealed grade I 
spondylolisthesis and associated advanced disc degeneration, 
severe right sided foraminal stenosis, and compression of the 
exiting right L2 nerve root/ganglion; and disc desiccation at 
L4-5 with Schmorl's node formation and mild annular margin 
bulging but no significant central or foraminal stenosis or 
signs of neural compression.  There was also small right-
sided L4-5 facet joint effusion.

An additional VA examination was conducted in April 2005.  
The veteran complained of constant pain, traveling to the 
buttocks, bilateral legs, back, neck and right arm.  He 
described his pain as aching, stiffness, cramping, burning, 
sharp, numbing, and stabbing.  He related that his pain was a 
seven or eight on a scale from one to ten.  He stated that 
pain was brought on by physical activities as well as 
parametric pressure and stress.  He indicated that his pain 
was lessened but not fully relieved by medications and a 
transcutaneous electric nerve stimulator.  He noted that he 
had increased pain when standing more than 10 minutes, and on 
repetitive bending, walking, and sitting.  He endorsed 
constant pain and fatigue.  He denied physician directed bed 
rest.  Functionally, the veteran reported that he had to lean 
on the sink when washing his hands, that he had to bend to 
the knee to pick something up, difficulty standing, feeling 
heavy and clumsy, difficulty rising from a seated position, 
and leg numbness when arising from a seated position.  He 
stated that he had pain when lying down, reaching out, or 
performing household tasks such as vacuuming or setting the 
table.  On physical examination, sensory function in the 
lower extremities was normal.  The veteran was noted to wear 
a back brace with a TENS unit attached.  Reflexes were 1+ 
bilaterally in the knees and ankles.  Motor function was 
normal.  Examination of the spine revealed radiation of pain 
on movement.  There was muscle spasm in the paraspinal 
muscles, and tenderness was present at L1.  Straight leg 
raising was negative bilaterally.  Range of motion testing 
revealed flexion to 70 degrees with pain at 50 degrees; 
extension to 10 degrees, with pain at 5 degrees; lateral 
flexion to 10 degrees bilaterally; with pain at 5 degrees 
bilaterally; and rotation to 10 degrees bilaterally, with 
pain at 10 degrees bilaterally.  There was no sensory 
deficit, motor weakness, or abnormal reflexes.  The diagnosis 
was degenerative disc disease of the lumbar spine.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
ankylosis of the lumbar spine was evaluated as 40 percent 
disabling where it was favorable and as 50 percent disabling 
where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran is in receipt of a 40 percent evaluation for 
intervertebral disc syndrome.  In order for the disability to 
warrant a higher evaluation under the old criteria for 
intervertebral disc syndrome, there must be evidence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  Alternatively, unfavorable ankylosis would also 
warrant a higher evaluation.  The evidence of record 
demonstrates that the veteran does not have symptoms 
compatible with sciatic neuropathy or other neurological 
findings warranting a 60 percent evaluation, and ankylosis is 
not present.

Under the new criteria for evaluating disabilities of the 
spine, an evaluation higher than 40 percent is available 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  As noted, ankylosis is not shown by the 
evidence of record.  Additionally, there is no indication 
that the veteran suffers from incapacitating episodes 
necessitating bed rest prescribed by a physician.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  The Board also 
finds the veteran's own reports of symptomatology to be 
credible.  However, neither the lay nor medical evidence 
reflects the functional equivalent of ankylosis required for 
a higher evaluation.  Moreover, the veteran's symptoms do not 
reflect greater disability or establish neurologic 
dysfunction warranting a separate evaluation.  

The Board has also considered separately rating limitation of 
motion from neurologic deficit.  However, a combined higher 
evaluation would still not be obtained.  If the Board were to 
accept the most restrictive range of motion due to any 
functional deficit, flexion was never functionally limited to 
a degree less than 50 degrees.  DeLuca.  Such finding would 
not warrant more than a finding of moderate limitation of 
motion under the old criteria and certainly does not 
approximate the functional equivalent of limitation of 
flexion to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (before and after September 23, 2002) and 5237 
(after September 26, 2003).  Furthermore, although there is 
neurological pain, the veteran's strength and sensation have 
remained normal.  Such findings would not warrant compensable 
evaluations under the criteria for rating neurological 
disabilities.  See 38 C.F.R. §§ 4.31, 4.120, 4.123. 4.124, 
4.124a, Diagnostic Code 8520 (2006).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with 
radiculopathy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


